Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on September 24, 2021. 

2. Claims 1, 2, 4-16, 18, and 19 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a configuration property extractor component that analyzes the application based on the application components and determines configuration properties associated with operating the application components; an application builder component that processes the application components and the configuration properties and generates instructions that facilitate execution of the application in a target computing environment; and a first feedback interface having a first output and a first input that is rendered by a model generator component, wherein the first output displays the application components retrieved by the search function, wherein the first input receives user feedback that enables updating an instance level metamodel with application components that were not retrieved by the search function,” in independent claims 1, 15, and 19, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 2020/0012892 to Goodsitt et al. discloses receiving a query input by a user at a user interface; determining, based on natural language processing, a type of the query input; determining, based on the received query input and a database language interpreter, an output data format; returning, based on a generation model and the output data format, a result of the query input; providing, to a plurality of training models and 

NPL to Fafalios et al. discloses semantic layers over digital archives allow describing and publishing metadata and semantic information about the archived documents in a standard format (RDF), which in turn can be queried through a structured query language (e.g., SPARQL). This enables to run advanced queries by combining metadata of the documents (like publication date) and to create a ranking model that considers and combines: i) the relativeness of documents to entities, ii) the timeliness of documents, and iii) the relations among the entities.



5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192